DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,4-13,16,19 and 22-30 are allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the references teaches or renders obvious the combination of all elements as claimed. 
A system for tracking a hand-held controller relative to a head mounted display (HMD), comprising: the hand-held controller, wherein the hand-held controller includes a touchpad and a light indicator, wherein the light indicator is  configured to emit light; the HMD configured to be worn on a head of a user, wherein the HMD is configured to display a plurality of image scenes having content generated by execution of an application, wherein the HMD has a lower region having a first camera, wherein the 
first camera has a capture view directed downward from the HMD , wherein the light indicator of the hand-held controller is located along the edge of the touchpad to be visible to the first camera of the lower region of the HMD with the touchpad 
 wherein the first camera is configured to detect the light emitted from the light indicator to capture a first plurality of images of the hand-held controller, wherein the HMD has a front region having a second camera, wherein the second camera has a capture view different from the capture view of the first camera, wherein the second camera is configured to detect the light emitted from the light indicator to capture a second plurality of images of the hand-held controller when the hand-held controller is outside the capture view of the first camera; and a processing device associated with the HMD, wherein the processing device is configured to receive a plurality of images of a real-world environment surrounding the HMD, receive the first plurality of images of the hand-held controller from the first camera, and receive the second plurality of images of the hand-held controller from the second camera, wherein the processing device is configured to determine a position and movement of the HMD within the real-world environment from the plurality of images of the real-world  environment, wherein the processing device is configured to determine a position and movement of the hand-held controller relative to the HMD from the first plurality of images of the hand-held controller and the second plurality of images of the hand-held controller, wherein the processing device is configured to modify a state output by execution of the application according to the position and movement of the HMD and the position and movement of the hand-held controller, wherein the HMD is configured to update the plurality of image scenes displayed in the HMD according to the modification of the state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the references teaches or renders obvious the combination of all elements as claimed. 

A method for tracking a hand-held controller relative to a head mounted display (HMD), comprising: displaying a plurality of image scenes having content generated by execution of an application, wherein the HMD has a lower region having a first camera and has a front region having a second camera, wherein the first camera has a capture view directed downward from the HMD, wherein the second camera has a different capture view than the capture view of the first camera; capturing, by the first camera, a first plurality of images of the hand-held controller with respect to the HMD, wherein the first plurality of images are captured by detecting a light emitted by a light indicator of the hand-held controller, wherein the light indicator is located under ; along an edge of a touchpad of the hand-held controller to be visible to the first camera of the lower region of the HMD with the touchpad capturing, by the second camera, a second plurality of images of the hand-held controller when the hand-held controller is outside the capture view of the first camera, wherein the second plurality of images are captured by detecting the light emitted by the light indicator; receiving a plurality of images of a real-world environment surrounding the HMD; receiving the first plurality of images of the hand-held controller from the first camera; receiving the second plurality of images of the hand-held controller from the second camera; determining a position and movement of the HMD within the real-world environment from the plurality of images of the real-world environment; determining a position and movement of the hand-held controller relative to the HMD from the plurality first and second pluralities of images of the hand-held controller; modifying a state output by execution of the application according to the position and movement of the HMD and changes in the position and movement of the hand-held controller; and updating the plurality of image scenes displayed in the HMD according to the  said modifying the state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624